FILED
                             NOT FOR PUBLICATION                             JUL 1 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



RICKY LYNN NEWTON,                               No. 10-15972

               Plaintiff - Appellant,            D.C. No. 1:09-cv-00133-AWI-
                                                 DLB
  v.

KEN CLARK; et al.,                               MEMORANDUM *

               Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Eastern District of California
                     Anthony W. Ishii, Chief Judge, Presiding

                              Submitted June 15, 2011 **

Before:        CANBY, O’SCANNLAIN, and FISHER, Circuit Judges.

       Ricky Lynn Newton, a California state prisoner, appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging deliberate

indifference to his dental needs. We have jurisdiction under 28 U.S.C. § 1291. We

review de novo. Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000). We affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The district court properly dismissed the deliberate indifference claim

relating to injuries inflicted by an allegedly defective piece of dental equipment

because Newton failed to allege that defendants’ actions constituted anything other

than negligence, malpractice, or an accident. See Estelle v. Gamble, 429 U.S. 97,

105 (1976) (“An accident, although it may produce added anguish, is not on that

basis alone to be characterized as wanton infliction of unnecessary pain.”); Toguchi

v. Chung, 391 F.3d 1051, 1056 (9th Cir. 2004) (even a “showing of medical

malpractice or negligence is insufficient to establish a constitutional deprivation

under the Eighth Amendment”).

      The district court properly dismissed the deliberate indifference claim

arising from a delay in dental treatment because Newton did not allege that he was

harmed by the delay, Shapley v. Nev. Bd. of State Prison Comm’rs, 766 F.2d 404,

407 (9th Cir. 1985) (per curiam), or that any of the named defendants were

responsible for the delay, Farmer v. Brennan, 511 U.S. 825, 837 (1994) (person

can be liable for deliberate indifference only if he “knows of and disregards an

excessive risk to inmate health and safety”); Ortez v. Wash. Cnty., State of Or., 88

F.3d 804, 809 (9th Cir. 1996) (dismissal of claims proper because the plaintiff

failed to allege “specific facts linking each defendant to a § 1983 violation”).

      AFFIRMED.


                                           2                                       10-15972